DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 
Status of Claims
The following is a notice of allowance in response to the communication filed 3/9/2021.  
Claims 1, 3, 11 and 20 have been amended
Claims 2, 5-6, 8, 12, 14-16 and 18-19 have been canceled.  
Claims 1, 3-4, 7, 9-11, 13, 17 and 20 are currently pending and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's amendments and associated arguments, filed 3/9/2021, with respect to the prior art rejection(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through telephone communication from Attorney Anthony Josephson on June 8, 2021.

The application has been amended as follows:

In the claims

3. (Currently Amended) The system of claim 1, further comprising: memory to store at least one personal data store including the item list, each item of interest within the item list provided by [[the]] a web service upon a listing of a corresponding item of interest being browsed via [[a]] the web service, wherein the personal data store is received from a server hosting at least a portion of the web service.


Allowable Subject Matter
Claims 1, 3-4, 7, 9-11, 13, 17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.
	

Newly cited reference, Vallier (U.S. Pub. No. 2008/0059297 A1), discloses a converged marketing architecture.   Vallier generally discloses accessing, at a client device, a browsing history that includes an item listing searched at a first merchant, the item listing comprising an identification of an item of interest (Vallier [0045] - [0046] Database sub-system 113 further includes at least one consumer information database for storing consumer demographic and advertising insight information, which advertising insight information may include product browsing history, advertising response history, and purchase history; Vallier [0047] FIG. 1, All consumer information gathered from activities associated with the various retail store locations can be centralized to be then analyzed and utilized for various targeted advertising and promotional efforts; Vallier [0051] The retailer's e-commerce web portal system 190 can collect consumer activity information from browsing and purchasing activity of logged in participating consumers and of generic e-commerce consumers on its e-commerce website. The website of the participating retailer can be adapted to monitor the browsing, product researching, and purchasing activities of both participating consumers 180 and non-participating generic web consumers 181 and then transmit the collected information regarding these activities to the converged marketing central network 110 for storage in the consumer information database system 113. This information then is likewise stored and merged with information collected from other sources for later used by the architecture 100 as described herein [see also Vallier [0052], [0059]]; Vallier [0111]-[0117], FIG. 4 is a schematic diagram showing an alternative converged marketing architecture 400 according to an embodiment of the present invention that integrates the activities of multiple participating retailers. As ; generating an item list associated with a user of the client device based on the item listing from the browsing history (Vallier [0046] Database sub-system 113 further includes at least one consumer information database for storing consumer demographic and advertising insight information, which advertising insight information may include product browsing history;  Vallier [0069] tracking product items of interest); receiving location data that identifies a current location of the client device from a beacon of a position location system located within a physical store associated with a second merchant separate from the first merchant, the position location system comprising a plurality of beacons, the beacon providing an indication of the current location of the client device (Vallier [0054] System 170 could include a RFID tracking sub-system 163 adapted to monitor consumer browsing activity within the physical store of the participating retailer. Such an RFID tracking sub-system 163 is adapted to interact with RFID-tagged customer loyalty cards carried by participating consumers when they visit retail store locations. The RFID tracking sub-system comprises a group of RFID reader sensors located at various positions with a store networked with a computing device for tracking RFID readings of those sensors. Sub-system 163 enables a participating consumer carrying an RFID-tagged customer loyalty card to be detected and identified when inside a retail store location and, most preferably, enables the participating consumer's locations (departments, aisles, etc.) visited within the store to be tracked. Such identifying and tracking enables immediate triggering of possible targeted marketing efforts to that participating consumer using, for example, instant messaging to a cellular telephone 183 of the participating consumer [see also Vallier [0081], [0082], [0090]])); retrieving inventory information of the physical store from an inventory information provider, the inventory information including item data that identifies locations of items within the physical store (Vallier [0056] Also preferably, the system 170 includes integration with a sales information sub-system 164 and an inventory management sub-system 167 that are adapted to collect sales and inventory related data for the retail location. This information could be accessed by the retail location system 170 for transmission to and storage and use by the converged marketing central network 110. The information from these various retail location information sub-systems 163-167 thus ; determining a location of the item of interest within the physical store based on the location data of the inventory information in response to the identifying the item of interest within the inventory information of the physical store (Vallier [0098] Additionally, the cell phone message may also provide reminders and/or other offers to Consumer X regarding other items he might need, with those reminders/offers being linked to the camera offer (e.g., discounts on digital photo printers, or memory cards) or for previous purchases from the retailer. For example, if Consumer X had a few months prior bought a home office laser printer on-line from the retail chain, the message could also reminds him that he might need a new printer cartridge. Additionally, the message could provide him with helpful information that might make him more likely to buy the cartridge even if he does not currently need it, such as the model number and aisle location of the cartridge in the current retail store); determining from the browsing history that the item of interest has been searched a number of times by the user (Vallier [0095] Consumer X, the first participating consumer, had previously joined the consumer loyalty club program at his favorite home electronics chain and elected to subscribe to discounted PVR service associated with the loyalty program. As Consumer X watches his television at home on his PVR, he occasionally notices interactive commercials. One such commercial, for example, is for a popular digital camera brand and piques his interest. Consumer X rewinds this commercial several times as he had recently been shopping on-line for digital cameras at the retail store's web site and is interested in finding out more information); and causing display of a notification at the client device, the notification identification ofAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 13/592,147Dkt: 2043.A89US1 Filing Date: August 22, 2012the item of interest (Valier [0097] 

Vallier discloses the retrieval of inventory information of a physical store, and that a targeted notification can be sent to a consumer that enters the store, which strongly suggests, but does not explicitly state that the inventory information is retrieved in response to receiving the location data. Vallier also discloses the identification of targeted advertising but does not explicitly state the identification of the item of interest within the inventory information of the physical store. Vallier further discloses determining browsing history for an item but does not necessarily disclose that the browsing history is restricted to a specific period of time or that the notification is displayed in response to determining that the user has searched for the item of interest a specific number of times.
Previously cited reference, Curlander et al. (US 20120239504 Al) ("Curlander") discloses retrieving inventory information of the physical store from an inventory information provider in response to the receiving the location data that identifies the current location of the client device from the position location system, the inventory information including item data that identifies locations of items within the physical store (Curlander ([0027], "In one implementation, the datastore ; identifying the item of interest within the inventory information of the physical store (Curlander [0029] By real-time tracking the shopper (e.g., via the mobile shopper client device 119) through the establishment and knowing where product items are placed within the layout 102, the virtual shopping assistance system 100 can determine where the shopper is relative to individual product items); determining a location of the item of interest within the physical store based on the location data of the inventory information in response to the identifying the item of interest within the inventory information of the physical store (Curlander 0019 location of item on the shopping list is marked with an "x" on the layout; Curlander [0028], "Turning ; determining from the browsing history that the item of interest has been searched at least a specified number of times by the user within a specified period of time (Curlander [0168] The relevance score represents a measure of how relevant a particular offer is to the shopper and influences the priority or presentation order of a promotional offer to a shopper if it is more relevant. For example, the higher the relevance score is for a given promotion to a given shopper, the higher or more prominently on the shopper's promotion list the given promotion will appear; Curlander [0169] Tables 3 and 4 provide example assessments based on the shoppers profile and actions and the store's state, assuming a female shopper with certain characteristics: Curlander [0169] TABLE-US-00003 TABLE 3 Example Profile Relevance Factors Profile Relevance Factors (i) Personal Profile 5 points for being a female (ii) Promotion History 3 points for having redeemed greater than 3 coupons in the last week (iii) Basket History (not available) (iv) List history 8 points for having hair products on greater than 40% of her shopping lists(v)  Search/scan history 4 points for having searched or scanned for greater than 5 products in the associated category; Curlander [0169] TABLE-US-00004 TABLE 4 Example Trigger Relevance Factors Trigger (i) Location 5 points for being in the health and beauty department (ii) List 7 points for having the category "shampoo" on shopping list (iii) Search/scan 8 points for doing a search/scan for conditioner (see also Curlander [0170]);  and causing display of a notification at the client device in response to the determining the location of the item of interest within the physical store, the notification comprising a presentation of the item listing that includes the identification ofAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 13/592,147Dkt: 2043.A89US1 Filing Date: August 22, 2012the item of interest, a display of the location of the item of interest within the physical store,  and a display of a price associated with the item of interest (Curlander [0029] By real-time tracking the shopper (e.g., via the mobile shopper client device 119) through the establishment and knowing where product items are placed within the layout 102, the virtual shopping assistance system 100 can determine where the shopper is relative to individual product items. With this information, the virtual 
While Vallier and Curlander disclose beacons for receiving location data, neither explicitly discloses that the beacon has a beacon identifier that provides an indication of the current location.
Newly cited reference, Krishnakumar et al. (U.S. Pub. No. 2013/0190016 A1), discloses the beacon having a beacon identifier that identifies the beacon among the plurality of beacons, the beacon identifier providing an indication of the current location of the client device (Krishnakumar [0036] A location of person 122 within physical space 121 may be determined by use of beacon signals 127 and radio position determination methods. For instance, receiving raw signals from three or more predetermined locations 125 may enable determining the location of person 122 by way of triangulation. Location of person 122 may alternatively be determined by which beacon signal 127 is received with the 
Vallier and Curlander also recite tracking the number of times a search is performed, but neither explicitly disclose the display of a notification at the client device in response to the determining that the user has searched for the item of interest the specified number of times within the specified period of time.
Previously cited reference, Buryak (U.S. Pub. No. 2015/0127748 A1) also discloses causing display of a notification at the client device in response to the determining that the user has searched for the item of interest the specified number of times (Buryak (0053,  suggestions are not included until a certain threshold of relevance for the suggested items is met. This way, when the user starts typing, suggestions are omitted until there is enough information on the post for the system to identify the topic of the social post, allowing the system to provide relevant   recommendations. As the user enters additional keywords, the recommendations server continuously recalculates the scores for candidates to be suggested items. When a few words have been entered, typically, the scores will be low as there is not yet enough information. But as additional information is entered, the topic will become clearer and the relevance scores will go higher. Once the threshold score is met by at least one of the possible candidates suggestions, the system will start providing suggestions to the user."
While the aforementioned references disclose each of the elements of the invention, the combination of references does not fully capture the structure and interplay of the elements as recited in the claims. Therefore, upon review of the evidence at hand, it is hereby concluded that the evidence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mukherjee et al. (US Patent No. 8,612,306 B1), disclosing scanning query logs to identify numbers of occurrences of product names for product items within a given time period for determining a list of popular queries.
Lueck (US 8,600,835 B1), disclosing methods, systems and computer program products for generating electronic shopping lists with item and price data.
Pattarawan Prasarnphanich, Mark L. Gillenson (The hybrid clicks and bricks business model) disclosing the integration of online and offline capabilities in retail environments.
Xiaobin Fu, Jay Sudzik and Kristian J. Hammond (Mining Navigation History for Recommendation”), disclosing data mining a user history for generating recommendations.
Lindsay Carpen ("Brick-and-mortar retailers go cross-channel for a 360-degree view), disclosing how multi-channel retailing helps brick-and-mortar retailers identify and track potential customers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABBY J FLYNN/Primary Examiner, Art Unit 3625